DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s election filed on 09/07/2021. Claims 1-20 are pending in the office action.
Claims 9-20 are elected.
Claims 1-8 are withdrawn consideration.

Response to Arguments
Applicant's election with traverse of Species II (Claims 9-20) in the reply filed on 09/07/2021 is acknowledged.  The traversal is on the ground(s) that the Species I and Species II recited the limitation “whereby the wireless charging apparatus adjusts a resonant frequency of a wireless transmission power of the wireless transmitting circuit”.  This is not found persuasive because the feature shows a communication between Species I and Species, but the wireless transmitting circuit and wireless charging apparatus are belong to Species I. 
The requirement is still deemed proper and is therefore made FINAL.
Therefore, Species II, claims 9-20, to be considered in the office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 9-11, 13-14, 16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18) of copending Application No. 16/737,700 (reference application) (U.S. Pub. 2020/0144871). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention discloses similar subject matter for charging device-to-charge.
There are some different of terms/phrase in the claimed language, such as “information of the battery” vs. voltage/current battery (see claim 9 for example)
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to use battery voltage/current as battery information in detecting process to achieve similar result without undue experiment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claims 9 and 19: a device to-be-charged (‘871, claim 1, line 1, claim 18, line 3), comprising: 
a battery (‘871, claim 1, line 2, claim 18, line 4); 
a wireless receiving circuit configured to receive an electromagnetic signal from a wireless charging apparatus and convert the electromagnetic signal into an output 
a step-down circuit configured to receive the output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to charge the battery (‘871, claim 1, ll. 8-12, claim 18, ll. 10-15); 
a detecting circuit configured to detect information (i.e., voltage/current) of the battery (‘871, claim 1, ll. 13-15, claim 18, ll. 16-18); and 
a second control circuit configured to communicate with the wireless charging apparatus according to the information of the battery, whereby the wireless charging apparatus adjusts a resonant frequency of a wireless transmitting circuit to adjust a transmission power of the wireless transmitting circuit (‘871, claim 1, ll. 16-20, claim 18, ll. 19-22).
With respect to claim 10: the device to-be-charged of claim 9, wherein the battery comprises N cells coupled in series, wherein N is a positive integer greater than one (‘871, claim 6, ll. 1-3).
With respect to claim 11: the device to-be-charged of claim 9, wherein the step-down circuit is a Buck circuit or a charge pump (‘871, claim 7, ll. 1-2).
With respect to claims 13 and 20: the device to-be-charged of claim 9, wherein the device to-be-charged further comprises: 
a converting circuit, configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the 
the second control circuit is further configured to control switching between the step-down circuit and the converting circuit (‘871, claim 9, ll. 8-10).
With respect to claims 14 and 20: the device to-be-charged of claim 13, wherein the second control circuit is further configured to communicate with the wireless charging apparatus to determine to control one of the step-down circuit and the converting circuit to work (‘871, claim 10, ll. 1-5).
With respect to claim 16: the device to-be-charged of claim 13, wherein the information of the battery comprise a temperature of the battery, and the second control circuit is further configured to control switching between the step-down circuit and the converting circuit according to the temperature of the battery (‘871, claim 11, ll. 1-4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walley et al., (U.S. Pub. 20110127954).
With respect to claims 9 and 19: Walley discloses a device to-be-charged (‘954, fig. 10, device 254) , comprising: 
a battery (‘954, fig. 10, battery 266); 
a wireless receiving circuit configured to receive an electromagnetic signal from a wireless charging apparatus (‘954, fig. 10, receiving coil 260, fig. 9, power transmitter circuit 226) and convert the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit (‘954, fig. 10, rectify and impedance circuit 258, par. 82-83, rectified voltage and DC rail voltage, also note that the current output is inherent from rectify and impedance circuit 258); 
a step-down circuit configured to receive the output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to charge the battery (‘954, fig. 10, buck &/or boost converter 262, par. 84, buck converter mode (step down) in which decrease the output voltage of the wireless receiving circuit to charge the battery); 
a detecting circuit configured to detect information of the battery (‘954, fig. 10, Isense, monitoring  battery current and voltage, see par. 85); and 
a second control circuit configured to communicate with the wireless charging apparatus according to the information of the battery (‘954, fig. 4, processing module 
With respect to claim 11: Walley discloses the device to-be-charged of claim 9, wherein the step-down circuit is a Buck circuit or a charge pump (‘954, fig. 10, buck &/or boost converter 262, par. 84).
With respect to claim 18: Walley discloses the device to-be-charged of claim 9, wherein the step-down circuit has a step-down factor equal to a step-up factor of a step-up circuit of the wireless charging apparatus (‘954, par. 82-84).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al., (U.S. Pub. 20110127954).
With respect to claim 10: Walley teaches a battery, but does not mention number of cells in a battery.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to modify a battery includes more than one cell or multiple cells coupled in series without undue experiment.

Allowable Subject Matter
Claims 12-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 12, 13, 17, and/or 20 is/area rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the limitations:
As per claim 12: wherein the second control circuit is further configured to obtain, according to the information of the battery, a voltage difference between an input voltage and an output voltage of the step-down circuit of the device to-be-charged and send, according to the voltage difference, adjustment information to the wireless charging apparatus, wherein the adjustment information is used for instructing the wireless charging apparatus to adjust the resonant frequency of the wireless transmitting circuit to make the voltage difference satisfy a preset condition.
As per claim 13: wherein the device to-be-charged further comprises: a converting circuit, configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit to charge the battery; and the second control circuit is further configured to control switching between the step-down circuit and the converting circuit.

As per claim 17: wherein the step-down circuit is arranged in a first charging channel, the detecting circuit is configured to detect at least one of a voltage and a current in the first charging channel and provide at least one of the value of the voltage or the value of the current detected to the second control circuit, the second control circuit is further configured to provide at least one of the value of the voltage or the 

As per claim 20: further comprising: receiving, with a converting circuit, the output voltage and the output current of the wireless receiving circuit and conducting at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit to charge the battery; and communicating with the wireless charging apparatus to determine to control one of the step-down circuit and the converting circuit to work.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851